EXHIBIT 10iv

PERSONAL and CONFIDENTIAL

February 9, 2011

First Name Last Name

Dear First Name:

I am pleased to inform you that you are one of a select group of individuals
receiving a performance stock units (PSUs) award in 2011. We use these awards to
reward performers who we believe will be key contributors to our growth well
into the future.

You have been awarded XX PSUs. The vesting of the PSUs is dependent upon
Stryker’s financial performance during the three-year period ending December 31,
2013, with the vesting of 50% of the PSUs being based on our Adjusted EPS Growth
and the vesting of the remaining 50% of the PSUs being based on our Sales Growth
Quartile. Also, the vesting of your PSUs is dependent upon your remaining
continuously employed with Stryker through the vesting date, March 21, 2014
except as otherwise provided in the Terms and Conditions.

You will be required to “Accept” all awards online via the UBS One Source
website located at www.ubs.com/onesource/SYK between March 2 and March 30, 2011.
The detailed terms of the PSUs are set forth in the Terms and Conditions and the
provisions of the Company’s 2006 Long-Term Incentive Plan. Those documents,
together with the related Prospectus, are available on the UBS One Source
website and you should read them before accepting the award. We suggest that you
retain hard copies of this letter and the Terms and Conditions as evidence of
the award of the PSUs to you.

The efforts and the results you have delivered have demonstrated how you are
there for Stryker, and these stock awards are one way in which we are there for
you. Thank you for your strong performance and I look forward to your future
contributions toward making Stryker the world’s most admired, fastest growing
medical technology company!

 

Sincerely, /s/ Stephen P. MacMillan Stephen P. MacMillan Chairman, President and
Chief Executive Officer



--------------------------------------------------------------------------------

STRYKER CORPORATION

FORM OF TERMS AND CONDITIONS

RELATING TO PERFORMANCE STOCK UNITS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

1. The Performance Stock Units with respect to Common Stock of Stryker
Corporation (the “Company”) granted to you during 2011 (the “PSUs”) are subject
to the terms and conditions set forth herein (the “Terms and Conditions”) and
all of the terms and conditions of the Stryker Corporation 2006 Long-Term
Incentive Plan, as amended (the “Plan”), which is incorporated herein by
reference. In the case of a conflict between these Terms and Conditions and the
terms of the Plan, the provisions of the Plan will govern. Capitalized terms
used but not defined herein have the meaning provided therefor in the Plan. For
purposes of these Terms and Conditions, “Stryker” or “Employer” means the
Company or Subsidiary that employs you as of the date the PSUs were granted (the
“Grant Date”) and, in the event you transfer employment to the Company or
another Subsidiary following the Grant Date, the Company or Subsidiary that
employs you during the remaining term of the PSUs on an applicable date.

2. Vesting. Except as provided in Section 6, the vesting of your PSUs is
dependent upon your remaining continuously employed with Stryker through
March 21, 2014 (the “Vesting Date”) as well as upon the Company’s financial
performance during the three-year period ending December 31, 2013 (the
“Performance Period”). Specifically, the vesting of 50% of the PSUs (the “EPS
PSUs”) is dependent upon Adjusted EPS Growth as set forth in Section 3, and the
vesting of the remaining 50% of the PSUs (the “Sales Growth PSUs”) is dependent
upon the Sales Growth Quartile as set forth in Section 4.

3. Adjusted EPS Growth.

(a) If you have remained in the continuous employment of Stryker through the
Vesting Date, you shall become vested in the percentage of the EPS PSUs
determined based on the Company’s Adjusted EPS Growth using the table below,
applying straight line interpolation rounded to the nearest whole number of EPS
PSUs for Adjusted EPS Growth between 50% and 100% or between 100% and 200%.

 

     < Minimum   Minimum   Target   Maximum

Adjusted EPS Growth

        

Vested Percent of EPS PSUs

   0%   50%   100%   200%

Any EPS PSUs that do not become vested in accordance with the foregoing shall be
forfeited.

(b) As soon as administratively practicable following the Vesting Date (but in
no event later than December 31, 2014), the Company shall issue you the Shares
underlying the vested EPS PSUs.



--------------------------------------------------------------------------------

(c) For purposes of this Agreement:

(i) “Adjusted EPS” for a calendar year shall mean the Company’s diluted net
earnings per share for such year as determined under U.S. generally accepted
accounting principles (“GAAP”) but subject to such adjustments, if any, for
non-GAAP financial measures that are reflected in a reconciliation to the GAAP
financial statements included in the Company’s Annual Report on Form 10-K filed
with the Securities and Exchange Commission.

(ii) “Adjusted EPS Growth” shall mean the sum of the Annual Percentage Change in
Adjusted EPS for the three (3) calendar years in the Performance Period divided
by three (3).

(iii) “Annual Percentage Change in Adjusted EPS” for a calendar year shall mean
the amount by which the Adjusted EPS for such calendar year has increased or
decreased relative to the immediately preceding calendar year, expressed as a
positive or negative percentage (depending on whether Adjusted EPS increased or
decreased) of the Adjusted EPS for such preceding calendar year.

(d) Notwithstanding anything to the contrary herein, the Committee shall have
discretion to make such adjustments to the foregoing metrics as it deems
appropriate to reflect the impact of corporate transactions, accounting or tax
law changes or extraordinary, unusual, nonrecurring or infrequent items;
provided, however, that in no case shall such adjustments have the net aggregate
effect of increasing Adjusted EPS Growth.

4. Sales Growth Quartile.

(a) If you have remained in the continuous employment of Stryker through the
Vesting Date, you shall become vested in the percentage of the Sales Growth PSUs
based upon the Company’s Sales Growth Quartile, as determined using the table
below:

 

Sales Growth Quartile

   75% to 100%   50% to 74%   25% to 49%   Below 25%

Vested Percent of Sales Growth PSUs

   200%   100%   50%   0%

Any Sales Growth PSUs that do not become vested in accordance with the foregoing
shall be forfeited, and if the Company’s Average Sales Growth in the Performance
Period is equal to or less than zero, all of the Sales Growth PSUs shall be
forfeited (irrespective of the Sales Growth Quartile).

(b) As soon as administratively practicable following the Vesting Date (but in
no event later than December 31, 2014), the Company shall issue you the Shares
underlying the vested Sales Growth PSUs.



--------------------------------------------------------------------------------

(c) For purposes of this Agreement:

(i) “Average Sales Growth” shall mean, for the Company and each company in the
Comparison Group, the sum of the Sales Growth for each Reporting Period ending
within the Performance Period divided by three;

(ii) “Comparison Group” shall mean:

 

  •  

Abbott Laboratories

 

  •  

Alcon Inc.

 

  •  

CR Bard Inc.

 

  •  

Baxter International Inc.

 

  •  

Becton, Dickinson and Co.

 

  •  

Boston Scientific Corporation

 

  •  

Covidien plc

 

  •  

Genzyme Corp.

 

  •  

Hill-Rom Holdings, Inc.

 

  •  

Johnson & Johnson

 

  •  

Medtronic, Inc.

 

  •  

Smith & Nephew plc

 

  •  

St. Jude Medical Inc.

 

  •  

Thermo Fisher Scientific, Inc.

 

  •  

Zimmer Holdings, Inc.

For purposes of the foregoing, any company for which Sales Growth cannot be
calculated for three full annual Reporting Periods ending within the Performance
Period shall be excluded.

(iii) “Net Sales” shall mean, for the Company and each company in the Comparison
Group, net sales for the applicable Reporting Period as determined under U.S.
generally accepted accounting principles and as reported in an Annual Report on
Form 10-K or a Quarterly Report of Form 10-Q (or the comparable reports filed by
foreign issuers) filed with the Securities and Exchange Commission.

(iv) “Reporting Period” shall mean a calendar year in the case of the Company
and each company in the Comparison Group that reports on a calendar year basis,
and in the case of any other company in the Comparison Group, the four fiscal
quarters that include the last fiscal quarter ending prior to December 31 for
which such company has filed an Annual Report on Form 10-K or a Quarterly Report
on Form 10-Q (or the comparable reports filed by foreign issuers) with the
Securities and Exchange Commission prior to the following February 28.

(v) “Sales Growth” for a Reporting Period shall mean the amount by which Net
Sales has increased or decreased relative to the immediately preceding Reporting
Period, expressed as a positive or negative percentage (depending on whether Net
Sales increased or decreased) of the Net Sales for such preceding Reporting
Period.



--------------------------------------------------------------------------------

(vi) “Sales Growth Quartile” shall mean the percentile ranking of the Company’s
Average Sales Growth relative to the Average Sales Growth for each company in
the Comparison Group. For this purpose, the percentile ranking shall be
calculated as 1 – (Rank-1)/(Total of the Comparison Group plus the Company-1).
For example, if the Company ranked 5th out of 15 companies including itself, the
percentile rank would be calculated as 1 – (5-1)/(15-1) or 1 – (4/14) or 1-.2857
or the 71st percentile.

5. Dividend Equivalents. In connection with your Award, you shall be entitled to
receive all of the cash dividends that are or would be payable with respect to
each Share underlying your PSUs (“Dividend Equivalents”). Dividend Equivalents
shall be converted into their equivalent number of PSUs based on the Fair Market
Value of a Share on the applicable dividend payment date. Such PSUs shall be
subject to the terms and conditions applicable to the PSUs to which the Dividend
Equivalents relate, including, without limitation, the vesting, forfeiture, and
payment form and timing provisions contained herein.

6. In the event you cease to remain in the continuous employment of the Company
for the entire period commencing on the Date of Grant and ending on the
applicable Vesting Date, your right to receive the Shares issuable pursuant to
the PSUs shall be only as follows:

(a) If you cease to be an Employee prior to the Vesting Date by reason of
Disability (as such term is defined in the Plan or required under a foreign law
that is applicable to you because you are a foreign national or are employed
outside the United States, or both, at that time) or death, you or your estate
will become immediately vested in a pro-rata portion (determined by dividing
(a) the number of days during the Performance Period in which you were an
Employee by (b) the total number of days during the Performance Period) of your
PSUs based upon the Company’s Adjusted EPS Growth and Sales Growth Quartile.
Adjusted EPS Growth shall be determined in accordance with Section 3, except
that only calendar year 2011 and, if you remain an Employee through December 31,
2012, calendar year 2012, shall be taken into account, and except that the
denominator in determining Adjusted EPS Growth shall be one (if only calendar
year 2011 is taken into account) or two (if both 2011 and 2012 are taken into
account). The Sales Growth Quartile shall be determined in accordance with
Section 4, except that the only Reporting Periods taken into account shall be
(i) Reporting Periods ending after December 31, 2010 and before January 1, 2012,
and (ii) if you cease to be an Employee after December 31, 2012, Reporting
Periods ending after December 31, 2011 and before January 1, 2013, and except
that the denominator in determining Average Sales Growth shall be one (if the
preceding clause (ii) does not apply) or two (if the preceding clause (ii) does
apply). You, your legal representative or your estate will receive all of the
underlying Shares attributable to the vested PSUs as soon as administratively
practicable following (and in no event more than ninety(90) days after the later
of December 31, 2011 or the date you cease to be an Employee.

(b) If you cease to be an Employee for any reason other than those provided in
(a) above and your Termination Date is prior to the Vesting Date, you shall
immediately forfeit all PSUs granted hereunder effective as of your Termination
Date. If you are a resident of or employed in the United States, “Termination
Date” shall mean the effective date of termination of your employment with your
Employer. If you are resident or employed outside of the United



--------------------------------------------------------------------------------

States, “Termination Date” shall mean the earliest of (i) the date on which
notice of termination is provided to you, (ii) the last day of your active
service with your Employer, or (iii) the last day on which you are an Employee
of your Employer, as determined in each case without including any required
advance notice period and irrespective of the status of the termination under
local labor or employment laws.

(c) If you are resident and/or employed in a country that is a member of the
European Union, the grant of the PSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.

7. Notwithstanding anything in the Terms and Conditions to the contrary, the
Company may, in its sole discretion, settle the PSUs (and any Dividend
Equivalents) in the form of a cash payment to the extent settlement in Shares is
prohibited under local law or would require you, the Company and/or your
Employer to obtain the approval of any governmental and/or regulatory body in
your country of residence (and country of employment, if different).
Alternatively, the Company may, in its sole discretion, settle the PSUs (and any
Dividend Equivalents) in the form of Shares but require an immediate sale of
such Shares.

8. The number of Shares subject to the PSUs shall be subject to adjustment and
the vesting dates hereof may be accelerated as follows:

(a) In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the PSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled. The other terms of the
PSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
PSUs, such adjustment shall be made in accordance with such determination.

(b) Fractional Shares resulting from any adjustment in the PSUs may be settled
in cash or otherwise as the Committee shall determine. Notice of any adjustment
will be given to you and such adjustment (whether or not such notice is given)
shall be effective and binding for all purposes hereof.



--------------------------------------------------------------------------------

(c) The Committee shall have the power to amend the PSUs to permit the immediate
vesting of the PSUs (and to terminate any unvested PSUs) and the distribution of
the underlying Shares prior to the effectiveness of (i) any disposition of
substantially all of the assets of the Company or the Employer, (ii) the
shutdown, discontinuance of operations or dissolution of the Company or the
Employer, or (iii) the merger or consolidation of the Company or the Employer
with or into any other unrelated corporation.

9. If you are resident or employed outside of the United States, you agree, as a
condition of the grant of the PSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the Shares acquired pursuant
to the PSUs) in accordance with local foreign exchange rules and regulations in
your country of residence (and country of employment, if different). In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company and its Subsidiaries, as may be required to allow
the Company and its Subsidiaries to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).

10. Regardless of any action the Company and/or your Employer take with respect
to any income tax (including U.S. federal, state and local taxes or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and your Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSUs, including the grant of the PSUs, the vesting of the
PSUs, the subsequent sale of any Shares acquired pursuant to the PSUs and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the PSUs to reduce or eliminate your liability for
Tax-Related Items.

Prior to the delivery of Shares upon the vesting of your PSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the PSUs that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages, or any other amounts payable to you.
In the event the withholding requirements are not satisfied through the
withholding of Shares by the Company or through your regular salary and/or wages
or other amounts payable to you by your Employer, no Shares will be issued to
you (or your estate) upon vesting of the PSUs unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by



--------------------------------------------------------------------------------

you with respect to the payment of any Tax-Related Items which the Company and
your Employer determines, in its sole discretion, must be withheld or collected
with respect to such PSUs. By accepting this grant of PSUs, you expressly
consent to the withholding of Shares and/or your regular salary and/or wages, or
other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the PSUs and any Shares delivered in payment thereof are your
sole responsibility.

The PSUs are intended to be exempt from the requirements of Code Section 409A.
The Plan and these Terms and Conditions shall be administered and interpreted in
a manner consistent with this intent. If the Company determines that these Terms
and Conditions are subject to Code Section 409A and that it has failed to comply
with the requirements of that Section, the Company may, at the Company’s sole
discretion, and without your consent, amend these Terms and Conditions to cause
them to comply with Code Section 409A or be exempt from Code Section 409A.

11. If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the PSUs or have previously signed such an agreement and you
breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested PSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the PSUs
that you have not disposed of and the Company shall repay you an amount for each
such Share equal to the Fair Market Value of a Share at such time. Further, you
shall pay to the Company an amount equal to the profit realized by you on all
Shares that were acquired upon vesting of the PSUs that you have disposed of.
For purposes of the preceding sentence, the profit shall be the Fair Market
Value of the Shares at the time of disposition.

12. The PSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the PSUs, except as
aforesaid, the PSUs and all rights thereunder shall terminate immediately.

13. The PSUs shall not be vested in whole or in part, and the Company shall not
be obligated to issue any Shares subject to the PSUs, if such issuance would, in
the opinion of counsel for the Company, violate the Securities Act of 1933, or
other Federal, State or non-U.S. statutes having similar requirements, as it may
be in effect at the time. The PSUs are subject to the further requirement that,
if at any time the Board of Directors shall determine in its discretion that the
listing or qualification of the Shares subject to the PSUs under any securities
exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the issuance of shares under the PSUs, the PSUs may not
be vested in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

14. The grant of the PSUs shall not confer upon you any right to continue in the
employ of your Employer nor limit in any way the right of your Employer to
terminate your



--------------------------------------------------------------------------------

employment at any time. You shall have no rights as a shareholder of the Company
with respect to any Shares issuable upon the vesting of the PSUs until the date
of issuance of such Shares.

15. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of the PSUs under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of PSUs or any
other award under the Plan or other benefits in lieu thereof in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, and the vesting provisions. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with your Employer.

16. Your participation in the Plan is voluntary. The value of the PSUs and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the PSUs, is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.

17. These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

18. The Company and your Employer hereby notify you of the following in relation
to your personal data and the collection, processing and transfer of such data
in relation to the grant of the PSUs and your participation in the Plan,
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the Plan and your participation in the Plan, and your denial and/or objection
to the collection, processing and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

The Company and your Employer holds certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all PSUs or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company and your Employer
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for



--------------------------------------------------------------------------------

the processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.

The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world. You hereby authorize
(where required under applicable law) the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan.

You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager.

19. The grant of the PSUs is not intended to be a public offering of securities
in your country of residence (and country of employment, if different). The
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law). 20. All questions concerning the construction, validity and
interpretation of the PSUs and the Plan shall be governed and construed
according to the laws of the State of Michigan, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the PSUs or the Plan shall be brought only in the state or federal courts of the
State of Michigan.

21. The Company may, in its sole discretion, decide to deliver any documents
related to the PSUs or other awards granted to you under the Plan by electronic
means. You hereby consent to receive such documents be electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

22. If you are resident outside of the United States, you acknowledge and agree
that it is your express intent that these Terms and Conditions, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the PSUs, be drawn up in English. If you have received these Terms
and Conditions, the Plan or any other documents



--------------------------------------------------------------------------------

related to the PSUs translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.

23. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the PSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different), as are set forth
in the applicable Addendum to these Terms and Conditions. Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions, the special terms and conditions for
such country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable. Any applicable Addendum shall constitute part of these Terms and
Conditions.

24. The Company reserves the right to impose other requirements on the PSUs, any
Shares acquired pursuant to the PSUs, and your participation in the Plan, to the
extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

* * * * *